2.	The Sequence Listing filed August 27, 2020 is approved.
	The substitute specification filed December 9, 2020 has been entered.
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 9 is indefinite because it is refers to claim 5 in order to define the variable groups forming -Za.  See the last four lines of claim 9.  However, claim 5 does not define these variables.  At claim 19, lines 16-17, the parenthetical phrase “(e.g., Muenke syndrome… or Crouzonodermoskeletal syndrome)” renders the claim indefinite because it is not clear if craniosynostosis is to be limited to the specific examples in the parenthetical phrase, or if the parenthetical phrase is intended to be merely exemplary.  If Applicant intends the claim to be interpreted as being limited to the specific examples in the parenthetical phrase, it is unclear why the more generic terminology is present, and it is unclear why the specific examples are enclosed within parentheses.  If the claim is intended to be interpreted generically, it is unclear why the 
5.	Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to other claims in the alternative only.  Note that claim 9 is dependent upon both claim 1 (see line 2 of claim 9) and upon claim 5 (see the last line of claim 9).  See MPEP § 608.01(n), and especially the example at 608.01(I)(B)(3).
6.	Claim 5 is objected to because of the following informalities:  At claim 5, line 2, “points” should be changed to “point”.  Appropriate correction is required.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-12 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,835,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘578 patent clearly anticipate the instant claims.  With respect to instant claim 9, there are multiple correspondences between the claimed CNP prodrugs of the ‘578 patent and the instant claimed prodrugs.  For example, in claim 7 of the ‘578 patent, -Sf- can be C1-50 alkyl.  The first carbon atom can correspond to -Zb- of instant claim 9, and the remaining 2-50 carbon atoms of -Sf- can correspond to -Sa- of Za in instant claim 9.
9.	Claims 1-6, 8, 9-12, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-15 of copending Application No. 16/067,095 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘095 application clearly anticipate instant claims 1-6, 8, and 10-12.  With respect to instant claim 10, there are innumerable correspondences between -Z as defined in claim 15 of the ‘095 application and -Zb-Za as defined in instant claim 9.  For example, in claim 15 of the ‘095 application, -Sa- can be C1-50 alkyl.  The first carbon atom can correspond to -Zb- of instant claim 9, and the remaining 2-50 carbon atoms of -Sa- can correspond to -Sa- of Za in instant claim 9.  With respect to instant claims 18-20, the ‘095 application does not claim administering its CNP prodrugs for treatment of the diseases recited in the instant claims.  It would have been obvious to one of ordinary skill in the art to administer the CNP prodrugs recited in the claims of the ’095 application, because it is common in the pharmaceutical arts to administer prodrugs for the same therapeutic purposes for which the base drug is administered.

10.	Claims 1-7, 10-12, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/993,127 in view of the World Patent Application 2009/095479 and the World Patent Application 2010/033217.  The ‘127 application claims CNP prodrugs comprising the same general structure recited in instant claim 1.  The ‘127 application does not claim a molecular weight or structure for its water soluble carrier moiety.  The World Patent Application ‘479 teaches prodrugs comprising drug-linker conjugates, in which the drug can be CNP; the linker has the same structure as is recited at page 74, lines 26-30, of the instant specification; and the drug is linked to one to four carrier groups which can be linear or branched poly(ethylene glycol).  The linear or branched PEG can have a molecular weight ranging from 2 to 150 kDa, e.g., 40 kDa.  A maleimide group can be used to attach the PEG to the linker.  The prodrugs an be combined with a pharmaceutically acceptable medicament and used to treat mammalian patients.  See, e.g., the Abstract; page 17, lines 6-8; page 22, lines 8-9; page 24, lines 6-7; page 50, Examples 26 and 27; and claims 1, 5, 6, 11-14, 18, 24, 27, and 34-36.  The World Patent Application ‘217 teaches CD-NP peptides which are chemically modified by conjugation with a water soluble oligomer, such as a branched and dendritic PEG.  Branching can occur through a tetravalent carbon atom.  Conjugation can be via hydrolyzable linkages, can be via a maleimide group, and can be to the N-terminus of and/or to a lysine residue present in the CD-NP.  The conjugates preferably comprise 1-3 moles of oligomer per mole CD-NP.  Preferred water-soluble polymer molecular weights range from 20,000 to 40,000 Daltons.  The conjugated CD-NP peptides, prior to cleavage, may not have CD-NP peptide activity.  The CD-NP peptides can be .
 This is a provisional nonstatutory double patenting rejection.
11.	Claims 1-6, 8-12, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12, and 17-25 of copending Application No. 16/067,070 (reference application). Although the claims at issue are not identical, they are the claims of the ‘070 application clearly anticipate the instant claims.  In particular, the CNP prodrug recited in claim 25 of the ‘070 application meets all of the structural requirements of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12.	Claims 1-4, 6, 10, 12, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 11, 20, 21, and 25-29 of copending Application No. 16/067,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘111 application clearly anticipate instant claims 1-3, 6, and 12.  With respect to instant claim 4, the ‘111 application claims the use of branched polymers in its CNP agonists, but does not claim the number of branching points in the branched polymer.  It would have been obvious to one of ordinary skill in the art to determine all operable and optimal number of branching points for the branched polymers used in the CNP agonists claimed in the ‘111 application, because the degree of branching is an art-recognized result-effective variable which is routinely determined and optimized in the design of branched polymers, and because one to six branching points are common numbers of branching points for branched polymers.  With respect to instant claim 10, SEQ ID NO:24 is identical to the CNP-38 recited in claim 5 of the ‘111 application.  With respect to instant claims 18-20, the ‘111 application does not claim administering its CNP agonists for treatment of the diseases recited in the instant claims.  It would have been obvious to one of ordinary skill in the art to administer the CNP agonists recited in the claims of the ’111 application, because it is common in the pharmaceutical arts to administer agonists for the same therapeutic purposes for which the base drug, i.e. CNP, is administered.

13.	Instant claims 1-12 and 18-20 are deemed to be entitled under 35 U.S.C. 119(a)-(d) to the benefit of the filing date of the foreign priority document EP 16150624.1 because the foreign priority document, under the test of 35 U.S.C. 112(a), discloses the subject matter of the claims. 13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-12 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the World Patent Application 2016/110577.  The World Patent Application ‘577 teaches CNP prodrugs comprising CNP linked through a single chemical bond or a spacer moiety to a reversible prodrug moiety which is linked to a water-soluble carrier moiety.  The water-soluble carrier moiety can be PEG having a molecular weight preferably ranging from 10 to 80 kDa, even more preferably from 15 to 40 kDa.  The water-soluble carrier moiety can be branched or multi-armed PEG, most preferably a multi-arm PEG-based polymer having a least 4 PEG-based arms.  The PEG can be linked to a maleimide group present in the spacer.  The water-soluble carrier can be linked to the lysine at position 26 of SEQ ID NO:24.  The prodrug can be combined with an excipient and administered to treat a disease such as achondroplasia.  See, e.g., page 60, lines 1-3; page 67, line 2; page 74, line 24 - page 75, line 2; page 76, lines 13-16; page 77, lines 1-23; page 132, structures 4, 5, and 6; and claims 1, 25, 47, 50, 51, and 53.
The disclosure in the World Patent Application ‘577 relied upon in the above rejection is disclosed, under the test of 35 U.S.C. 112(a), in the priority application EP 15160457.6 (24 March 2015).  See, e.g., page 36, lines 13-15; page 39, line 22; page 40, line 17 - page 41, line 2; page 42, lines 13-16; page 43, lines 1-23; page 58, structures 4, 5, and 6; and claims 1, 7, 8, 12, 14, 15, and 17 of the EP 15160457.6 priority application.  Because the World Patent Application ‘577 names inventors in addition to those named in the instant application, this disclosure of the World Patent Application ‘577 is available as prior art under 35 U.S.C. 102(a)(2) against the instant claims.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing 
	During prosecution of parent application 16/067,057, a statement of common ownership was submitted on February 28, 2020 in order to except the WO Patent Application ‘577 as prior art.  However, the instant claims are to some extent broader in scope than the claims in the parent application for which the statement was submitted; and the instant claims, especially claim 9, recites formula (d) which is not present in the claims in the parent application for which the statement was submitted.  Accordingly, it will be necessary for Applicant to submit a new statement of common ownership in order to except the WO Patent Application ‘577 as prior art via 35 U.S.C. 102(b)(2)(C).
15.	Claims 1, 2, 6, 11, 12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Samson et al article (Endocrinology, Vol. 132, pages 504-509) as evidenced by Fitzgerald (U.S. Patent Application Publication 2012/0276190).  The Samson et al article teaches rat CNP conjugated to ricin A-chain via disulfide linkage using a heterobifunctional cross-linker N-succinimidyl 3-(2-pyridyldithio)propionate (SPDP).  The ricin A-chain and the rat CNP are each treated with a 4-fold molar excess of SPDP in order to introduce thiol groups.  The thiolated rat CNP and the thiolated ricin A-chain are reacted with each other at a molar ratio of  by the Samson et al article.  The limitation “diseases which can be treated with CNP” in claims 19 and 20 is not a positive requirement to actually treat these diseases in the mammalian patient, and these two claims are still deemed to read on methods of prevention.
16.	Claims 1-3, 6, 7, 10, 12, and 18-20 are rejected under 35 U.S.C. 103 as being obvious over the World Patent Application 2009/095479 in view of the World Patent Application 2010/135541 or the World Patent Application 2010/033217.  The World Patent Application ‘479 teaches prodrugs comprising drug-linker conjugates, in which the drug can be CNP; the linker has the same structure as is recited at page 74, lines 26-30, of the instant specification; and the drug is linked to one to four carrier groups which can be linear or branched poly(ethylene glycol).  The linear or branched PEG can have a molecular weight ranging from 2 to 150 kDa, e.g., 40 kDa.  A maleimide group can be used to attach the PEG to the linker.  The prodrugs an be combined with a pharmaceutically acceptable medicament and used to treat mammalian patients.  See, e.g., the Abstract; page 17, lines 6-8; page 22, lines 8-9; page 24, lines 6-7; page 50, Examples 26 and 27; and claims 1, 5, 6, 11-14, 18, 24, 27, and 34-36.  The World Patent Application ‘479 does not teach the particular combination of CNP linked to a water-soluble carrier such as poly(ethylene glycol).  The World Patent Application ‘541 teaches conjugating CNP variants to hydrophilic or water-soluble polymers such as PEG in order to increase resistance to NEP cleavage.  The CNP variants include those designated SEQ ID NOS:160, 60, and 145, which correspond to the CNPs in the instant application designated SEQ ID NOS:24, 25, and 30, respectively.  Conjugation can be via hydrolyzable linkages.  The CNP variants can be combined with pharmaceutically acceptable excipients and buffers; can have a pH of about 4 .
17.	Claims 1-8, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 2010/033217.  The World Patent Application ‘217 teaches CD-NP peptides which are chemically modified by conjugation with a water soluble oligomer, such as a branched and dendritic PEG.  Branching can occur through a tetravalent carbon atom.  Conjugation can be via hydrolyzable linkages, can be via a maleimide group, and can be to the N-terminus of and/or to a lysine residue present in the CD-NP.  The conjugates preferably comprise 1-3 moles of oligomer per mole CD-NP.  Preferred water-soluble polymer molecular weights range from 20,000 to 40,000 Daltons.  The conjugated CD-NP peptides, prior to cleavage, may not have CD-NP peptide activity.  The CD-NP peptides can be combined with pharmaceutically acceptable excipients and buffers; and can be administered orally, parenterally, or by subcutaneous injection.  The conjugates can be used to treat congestive heart failure.  See, e.g., the Abstract; page 5, Table 1; and paragraphs [0011], [0016], [0025], [0026], [0029], [0030], [0034], [0050] - [0052], [0061], [00106], [00107], [00111]-[00159], page 49, last two lines; Table 4; [00208] - [00210], [00213], and [00222].  Applicant defines “CNP” as including variants, analogs, orthologs, homologs, derivatives, and fragments of CNP (see, e.g., page 15, lines 31-34), and therefore the instant claims embrace pro-drugs comprising the CD-NP peptides taught by the World Patent Application ‘217.

19.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over the World Patent Application 2010/033217 as applied against claims 1-8, 12, and 18 above, and further in view of the World Patent Application 2010/135541.  The World Patent Application ‘217 teaches CD-NP peptide conjugates.  CD-NP comprises human C-type natriuretic peptide (CNP), and is used therapeutically.  See, e.g., paragraphs [0008], [0014], and [0015].  The World Patent 
20.	The examiner maintains his position for the reasons set forth during prosecution of the parent application.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                                                                                                                                                                                                                    
JRussel
August 11, 2021